Jfourtlj Court of Sppeate
                                           gntonio,

                                          February 6, 2013


                                       No. 04-12-00864-CV


                                     Armando BENAVIDES,
                                             Appellant


                                                  v.



              Anselmo BENAVIDES, Antonio Benavides and A.T. Trucking LLP,
                                             Appellees


                   From the 79th Judicial District Court, Jim Wells County, Texas
                                   Trial Court No. 06-03-44411
                           Honorable Richard C. Terrell, Judge Presiding



                                          ORDER

       The reporter's record in this appeal was due February 4, 2013. On February 5, 2013, the
court reporter filed a notification of late record stating the record was not be timely filed because
appellant has not paid or made arrangements to pay the reporter's fee to prepare the record and
appellant is not entitled to the record without paying the fee.

       We therefore order Armando Benavides to provide written proof to this court on or
before February 18, 2013 that either (1) the reporter's fee has been paid or arrangements
satisfactory to the court reporter have been made to pay the fee; or (2) appellant is entitled to the
record without prepayment of the fee. See Tex. R. App. P. 20.1 and 35.3(a). If appellant fails to
file such proof within the time provided, appellant's brief will be due March 8, 2013, and the
court will only consider those issues or points raised in appellant's brief that do not require a
reporter's record for a decision. See TEX. R. APP. P. 37.3(c).


          vA OF A
                                                       Luz Elena D. Chapa,


                               e\5t, Shave hereunto set my hand and affixed the seal of the said
court 5h-th$ 6th




                                                       Keith E. Hottle
                                                       Clerk of Court